Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-2, 6-7, and 12-13 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites (emphasis added): 
1. (Original) A method for obtaining an area speed limit value, comprising: 

mapping, to a coordinate system, a track section on a train running line in . . . map data; 

storing, respectively into a temporary speed limit information list and a constant speed limit information list in a one-to-one correspondence mode, speed limit data of a temporary speed limit and speed limit data of a constant speed limit of the train in the track section according to coordinates of the track section in the coordinate system; 

combining speed limit data in the temporary speed limit information list with speed limit data of the constant speed limit information list to obtain a strictest speed limit list of the train; 

and obtaining, by searching the strictest speed limit list, a strictest speed limit value of an area corresponding to a real-time coordinate position of the train.	





Examiner finds that the emphasized portions of claim 1 above recite abstract ideas—namely, mental steps and mathematical concepts. See MPEP 2106.04(a)(2)(I) and (III) and RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (combining abstract ideas does not render the combination any less abstract). 
When read as a whole, the recited limitations are directed to mapping a track section by observing and evaluating data; and mentally calculating and obtaining, with the aid of pen and paper, a strictest speed limit and a strictest speed limit value according to observed and evaluated data1. See MPEP 2106.04(a)(2)(III)  (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”).  
Examiner finds Applicant’s Fig. 4 illustrates the claimed mental processes aided with pen and paper: 


    PNG
    media_image1.png
    498
    672
    media_image1.png
    Greyscale

Turning to each limitation individually, Examiner finds the element ". mapping, to a coordinate system, a track section on a train running line in . . . map data.” can be mentally envisioned with the aid of pen and paper as a straight line. For example the following: 
_____________________.
See also Applicant's Fig. 4 (annotations added by Examiner): 



    PNG
    media_image2.png
    521
    685
    media_image2.png
    Greyscale

The following element 
"speed limit data of a temporary speed limit and speed limit data of a constant speed limit of the train in the track section according to coordinates of the track section in the coordinate system" 

can also be mentally envisioned or processed with the aid of pen and paper.  See Applicant’s Fig. 4 (annotation added by Examiner): 

    PNG
    media_image3.png
    384
    595
    media_image3.png
    Greyscale

	The element “combining speed limit data in the temporary speed limit information list with speed limit data of the constant speed limit information list to obtain a strictest speed limit list of the train” can also be mentally envisioned or processes with the aid of pen and paper.  See Applicant’s Fig. 4 (annotation added by Examiner): 

    PNG
    media_image4.png
    442
    617
    media_image4.png
    Greyscale

Also, the claimed combining is also a mathematical concept in the form of a mathematical calculation. 
The “and obtaining, by searching the strictest speed limit list, a strictest speed limit value of an area corresponding to a real-time coordinate position of the train” is also a mental step in that it merely requires a human to observe and evaluate a list of values that correspond to a real-time coordinate position of the train and mentally note (obtain) that value from the list. For example, if a human observes real-time positioning of a train at location 80002, the “strictest speed limit value” would be 2200 according to the mentally prepared map: 

    PNG
    media_image5.png
    532
    695
    media_image5.png
    Greyscale

Examiner finds the following elements additional: 

1. (Original) A method for obtaining an area speed limit value, comprising: 

. . . electronic map data. . .

storing, respectively into a temporary speed limit information list and a constant speed limit information list in a one-to-one correspondence mode, 

With respect to “A method for obtaining an area speed limit value, comprising,” Examiner finds that the preamble has no patentable weight 
With respect to “electronic map data,” this element amounts to no more than generally linking the claim to a technological environment (i.e. a computing environment). See MPEP 2106.05(h). 
With respect to the storing step, Examiner finds this element recites insignificant extra solution activity because it amounts to mere data gathering.  See MPEP 2106.05(g). Examiner also finds that the storing step also reflects using a general purpose computer as a tool to carry out the existing processes of storing information. See generally MPEP 2106.05(f)   
As such the additional elements fail to integrate the exception into a practical application. 
With respect to inventive concept, generally linking an abstract idea to a technological environment cannot provide significantly more than the abstract idea. See MPEP 2106.05(h).
With respect to the remaining additional elements, insignificant extra solution activity cannot provide significantly more than the abstract idea.  See MPEP 2106.05(g). 
Independent claims 6 and 12 are rejected for the same reasons above. 
Claim 6’s and claim 12’s generic computer components (e.g. an apparatus, non-transitory computer readable storage medium, etc.) amount to mere instructions to apply an exception and thus cannot integrate the exception into a practical application nor can they provide an inventive concept. See MPEP 2106.05(f). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bonanni US 2010/0094551 in view of Rhea US 2010/0241296.    
With respect to claim 1, Bonanni US 2010/0094551 teaches “1. (Original) A method for obtaining an area speed limit value, comprising: mapping, to a coordinate system, a track section on a train running line in electronic map data” in ¶ 33 and Fig. 1 items 36 and 38; 
“storing, respectively into a temporary speed limit information list and a constant speed limit information list in a one-to-one correspondence mode, speed limit data of a temporary speed limit and speed limit data of a constant speed limit of the train in the track section according to coordinates of the track section in the coordinate system” in ¶ 29 (“In another example, certain parameters, such as latitude, longitude and grade may be stored in one file while speed limits, track curvature and milepost locations are stored in a separate file”)(emphasis added); when “constant 
“combining speed limit data in the temporary speed limit information list with speed limit data of the constant speed limit information list to obtain a strictest speed limit list of the train” in ¶ 29 (“In cases where the survey data is scattered among multiple files, to generate a complete navigation database for the entire route, the extraction process 12 might involve combining data from the separate files to acquire and interpret the desired route parameter data”); (files contain speed limit data; files are combined; thus speed limit data is combined to obtain a “strictest speed limit; Examiner finds that “strictest speed limit” when read broadly in light of the specification merely requires some combination of speed limits). 
It appears Bonanni fails to explicitly teach 
“and obtaining, by searching the strictest speed limit list, a strictest speed limit value of an area corresponding to a real-time coordinate position of the train.” 
However, Rhea (US 2010/0241296) teaches “and obtaining, by searching the strictest speed limit list, a strictest speed limit value of an area corresponding to a real-time coordinate position of the train” in ¶ 34

[0034] In operation, the locations of the leading end and trailing end of the train 16 are determined by the LD function 18 and the ATP function 20 using inputs such as train speed, GPS coordinates, train deceleration (under slip/slide conditions) and the track segment information stored in the on-board database 24. According to an aspect of the present invention, the ATP function 20 continuously receives other safety-critical information from the office component 4 and the wayside component 8 via the communications interface 22, looks three miles ahead of the current location of the train 16 for any speed restrictions to be met (based on information from the ATP target table stored in the on-board database 24), and determines the safe speed limit at its current location. It also determines the time to a penalty brake application in the event the train exceeds the safe speed limit. As used herein, the term "time to penalty" shall mean the time (in seconds) that a train can travel at its current speed before a penalty brake request will occur in response to a penalty curve violation, and the term "penalty brake request" shall mean a full service brake request in response to a penalty condition. The ATP function 20 computes these safety-critical outputs using the braking function methodology of the present invention, an exemplary embodiment of which is described in greater detail below in connection with FIGS. 3A and 3B. The ATP function 20 also conveys certain information, such as distance to target and time to penalty, to the train crew via the locomotive display units 14 forming a part of the train-borne component 6. If the speed of the train 16 exceeds the safe limit at any point, the ATP function 20 issues a penalty brake request to reduce the speed of the train 16 to a safe speed (e.g., a complete stop). More specifically, in the case of a penalty brake request, the ATP function 20 sends a brake request to the train braking system 26 of the train 16 which causes the brakes of the train 16 to be applied. The ATP function 20 simply performs overspeed protection at the current civil speed limit when there are no other speed restrictions within three miles of the current location of the train 16. 


Rhea and Bonanni are analogous art because they are from the same field of endeavor as the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combining and strictest speed limit in Bonanni to include “and obtaining, by searching the strictest speed limit list, a strictest speed limit value of an area corresponding to a real-time coordinate position of the train” as taught by Rhea.  The motivation would have been to enhance safety by controlling train braking. See Rhea ¶ 4. 
Claim 6 and claim 12 are rejected for reasons as claim 1. 
With respect to claim 2, Rhea teaches “2. (Original) The method according to claim 1, wherein the preprocessing electronic map data and mapping, to a coordinate system, a track section on a train running line in 
“and querying the electronic map data according to running line information of the train” in ¶ 34 (on-board database 24 is queried for running line information of the train); 
“mapping a position of the track section on the train running line to the coordinate system to generate the coordinates of the track section” in ¶ 34 (“track segment information” includes coordinates); ¶ 36 (three miles ahead includes a track section); 
“and mapping a position of the train to the coordinate system” in ¶ 36 (“. . . computer 12 determines current location and speed . . . . of train 16”). 
	Claims 7 and 13 are rejected for the same reasons as claim 2 above. 

Allowable Subject Matter
	Claims 3-5, 8-10 and 14-16 are allowed. 
Reasons for Indicating Allowable Subject Matter
Upon further consideration, Examiner finds the ordered combination of all the steps in claims 3, 8, and 14 cannot be practically performed in the human mind with or without the aid of pen and paper. As such, claims 3-5, 8-10 and 14-16 are not directed to an abstract idea. 
Response to Arguments

 	Applicant argues 
Applicant respectfully traverses the above rejection basis, and submits that the asserted claims represent specific technological solutions to the problems of relying on electronic map data to invoke a query interface of 

	Claim 1 is not limited to any query interface.  The claimed invention as recited in claim 1 is not limited to a specific type of querying. The claimed invention as recited in claim 1 does not exclude “complex processing.” Even if it did, that fact would indicate that abstract idea elements in  claim 1 could be practically performed in the human mind. A mathematical calculation that is practically performed in the human mind without significantly more is not patent eligible.  See MPEP 2106.04(a)(2)(I)(C).  Combining speed limit data to obtain a strictest speed limit can be performed in the human mind using pen and paper as outlined in Applicant’s own specification in at least Figure 4 and corresponding disclosure.  See also above. Mathematical calculations per se without significantly more are also not patent eligible.  See MPEP 2106.04(a)(2)(III)(A). As such, Applicant’s argument is not persuasive. 
	Applicant further argues 
The claimed invention enables combining a plurality of pieces of temporary speed limit data into a strictest limit list at one time without concern whether a temporary speed limit packet is received or the need to directly query the electronic map to avoid the disadvantage of complex logical processing, which necessarily improves the efficiency of calculating the strictest area speed limit. 

	The claimed mapping, combining, and calculating (see above claim 1) are mental processes (i.e. abstract ideas) without significantly more.  Claim 1 does not exclude complex logical processing.  Even if it did, that would indicate that the claim could be practically performed in the human mind. A mathematical calculation that is practically performed in the human 
	Applicant further argues 
Claim 1 recites this purported improvement in sufficient detail, that is, by "mapping, to a coordinate system, a track section on a train running line in electronic map data," 

Mapping to a coordinate system a track section on a train running in map can be practically performed in the human mind as illustrated in Applicant’s specification.  The word “electronic” is equivalent to “apply it” and thus does not integrate the exception nor provide significantly more. 
On page 16, Applicant further quotes the claimed invention as recited in claim 1 and argues 
Therefore, even assuming that claim 1 recites an abstract idea, which Applicant does not concede, as discussed, the additional elements such as "storing, respectively into a temporary speed limit information list and a constant speed limit information list in a one-to-one correspondence mode, speed limit data of a temporary speed limit and speed limit data of a constant speed limit of the train in the track section according to coordinates of the track section in the coordinate system," "combining speed limit data in the temporary speed limit information list with speed limit data of the constant speed limit information list to obtain a strictest speed limit list of the train," and "obtaining, by searching the strictest speed limit list, a strictest speed limit value of an area corresponding to a real-time coordinate position of the train," nonetheless, by avoiding relying on receiving temporary speed limit data packet and frequent checking data in electronic map, transform the method for obtaining an area speed limit into a practical application and thus imposes a meaningful limit on the judicial exception. 

The claimed invention as recited in claim 1 does not recite “avoiding relying on receiving temporary speed limit data packet and frequent checking data in electronic map.” As such, this argument is not persuasive.  Even if the 
	Applicant further argues 
The Office Action indicates that "taking a relatively small speed limit value" recited in claims 4, 9, and 15 renders these claims indefinite. (Office Action at 11.) 
Applicant has amended claims 4, 9, and 15 to recite "taking a smaller speed limit value from the first speed limit value and the second speed limit value as the speed limit value of the third speed limit area" instead. Support for the amendments may be found at, for example, paragraph [0057] of the Specification. Applicant respectfully submits that amended claims 4, 9, and 15 describe the scope of the speed limit with clarity and definiteness. 

This argument is persuasive and therefore the grounds for this rejection has been withdrawn. 
	Applicant further argues 
The Office Action further indicated that claim 6 recites the term "module" which is a generic placeholder without being modified by sufficient structure to perform the function. (Id. 
at 11-12.) The Office Action further indicated that while the term "module configured to" usually invokes claim interpretations under 112(f), "the written description fails to clearly link a corresponding structure, material, or acts for the claimed function." (Id. at 12.) Dependent claims 7-10 are rejected for similar reasons. (Id. at 14.) 
Applicant has amended claim 6 to recite "[a]n apparatus for obtaining an area speed limit value, comprising: a memory for storing a computer program and a processor for executing the compute program, wherein the processor comprises: a mapping module......a storing module......a combining module......; and an obtaining module......" to further describe the claimed invention. Support for the amendments may be found at, for example, paragraph [0116] of the Specification. Applicant respectfully submits that amended claim 6 recites sufficient structure for the modules. 
Accordingly, Applicant respectfully requests withdrawal of the rejections of 4, 6-10, and 15 under 35 U.S.C. § 112(b). 

This argument is persuasive and therefore the grounds for this rejection has been withdrawn. 
Applicant further argues

Bonanni teaches a method for storing raw data for an entire railroad network and aggregating multiple routes into one file. (Bonanni at [0029].) However, Bonanni teaches storing, to the most, certain parameters such as latitude, longitude, grade, speed limits, track curvature, and milepost locations into several files. (Id.) Bonanni is nevertheless silent about separating "temporary speed limit information" and "constant speed limit information" and saving them in different lists and matching them according to a "one-to-one correspondence mode". 

	  A “temporary speed limit” when read broadly light of the specification is merely a speed limit for a particular area and a “constant speed” limit is merely a speed limit for a particular area. See, e.g., specification at ¶ 28 and ¶ 29.  The specification teaches that a “constant speed limit” includes information such as speed limit area coordinates and speed limit values of “all track sections.”  Spec. at ¶ 28. However, the specification goes on to characterize “temporary speed limits” as speed limits on certain portions of the track.  See id at ¶¶ 30 and 31.  Thus, the imprecise term “constant speed limit” is not constant at all. It is merely a speed limit that isn’t the temporary one. Bonanni teaches storing speed limits for a particular area in at least ¶ 29 (speed limits (plural) stored in a separate file for a section of track). The prior art is not required to use exact terminology to teach a claim element. Thus, Examiner finds that Bonanni teaches storing temporary and constant speed limit information for a track section. 
With respect to “saving them in different lists” the claimed invention as recited in claim 1 does not recite such a feature. 
With respect to “one-to-one correspondence mode” this grammatically awkward phrasing is discussed in paragraph 34 of the specification: “Step 102: The speed limit data of a temporary speed limit and the speed limit  data of a constant speed limit of the train in the track s for at least one section of track. As such, this argument is not persuasive. 
Applicant further argues 
Thus, Bonanni cannot teach or suggest "storing, respectively into a temporary speed limit information list and a constant speed limit information list in a one-to-one correspondence mode, speed limit data of a temporary speed limit and speed limit data of a constant speed limit of the train in the track section according to coordinates of the track section in the coordinate system," as recited in claim 1 (emphasis added). 

Bonnai teaches this “one-to-one correspondence mode” in ¶ 29 in that a file contains speed limits for at least one section of track. A “temporary speed limit” when read broadly light of the specification is merely a speed limit for a particular area and a “constant speed” limit is merely a speed limit for a particular area. See above. Bonanni teaches storing respective speed limits for a particular area in at least ¶ 29 (speed limits (plural) stored in a separate file for a section of track). 
	Applicant further argues 
Moreover, of all the parameters taught by Bonanni, there is no action of combining temporary speed limit information with constant speed limit information to obtain a "strictest speed limit". Accordingly, Bonanni also cannot teach or suggest "combining speed limit data in the temporary speed limit information list with speed limit data of the constant speed limit information list to obtain a strictest speed limit list of the train," as recited in claim 1 (emphasis added). Thus, Bonanni fails teach or suggest the above 

The specification teaches “the strictest speed limit may be a combined speed limit list.” Spec at ¶ 33. As such, the aggregated speed limits in the combined files in Bonanni ¶ 29 teaches a “strictest speed limit.” 
Applicant further argues 
The Office Action further relied on Rhea for the teaching of "obtaining, by searching the strictest speed limit list, a strictest speed limit value of an area corresponding to a real-time coordinate position of the train," as recited in claim 1. (Office Action at 15-16.) However, this is also incorrect. Rhea teaches an Automatic Train Protection (ATP) function that can implement overspeed protection via a penalty brake for reducing speed. (Rhea at [0034].) Nonetheless, the ATP function receives "safety-critical information and "looks three miles ahead of the current location of the train for any speed restrictions to be met," and "determines the safe speed limit at its current location (Id.)," which is different from searching a certain speed limit value according to a current position of the train because there is no action of "searching" 

Rhea searches an on-board database 24 for speed restrictions.  See ¶ 34. Applicant’s argument is not persuasive. 
Applicant further argues “and the determination of speed limit is not directly based on a current position of the train.” The claims do not require the speed limit is “directly based on a current position of the train.”  The claim recites “corresponding to a real-time coordinate position of the train.”  The language is broader than Applicant’s characterization of the claim. 
Applicant further argues “. .  . but rather from "[l]ooking three miles head of the current location of the train." Again, the claim recites obtaining a strictest speed limit of an area corresponding to a real-time coordinate position of the train” (emphasis added).  The 3 mile ahead information is based on an area corresponding to the real-
The arguments above also apply to claims 6 and 12. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner finds that the claimed calculations could be practically performed in the human mind. However, even if these calculations could not be practically performed in the human, Examiner would find the calculations would nevertheless be directed to mathematical concepts (i.e. mathematical calculations) and thus the claim would still be directed to an abstract idea. 
        2 Even if “determining real-time positioning using a computer” or other similar language was explicitly claimed, Examiner would nevertheless maintain an abstract idea rejection because this would merely recite using a computer as a tool to carry out a known process (i.e. using a computer to determine GPS coordinates of a train). See MPEP 2106.05(f).